PG&EInvestor ConferenceMarch 1, Corporation ® This presentation is not complete without the accompanying statements made by management on March 1, 2010. A replay is available on PG&E Corporation’s homepage at www.pge-corp.com Exhibit 99 2 March 1, 20102:00pm - 5:00pm: Presentation • PG&E’s Investment CasePeter A. DarbeeChairman, CEO and PresidentPG&E Corporation • PG&E’s Operational OutlookChris JohnsPresidentPacific Gas and Electric Company • PG&E’s Financial OutlookKent HarveySenior Vice President and Chief Financial OfficerPG&E Corporation March 1, 2010 5:00pm - 6:00 pm:Reception Agenda 3 3 This presentation contains management’s guidance for PG&E Corporation’s 2010 and 2011 earnings per share from operations, projections of Pacific Gas andElectric Company’s (Utility) capital expenditures, rate base and rate base growth, and projections of PG&E Corporation’s and the Utility’s financing needs.These statements and projections, as well as the underlying assumptions, are forward-looking statements that are based on current expectations whichmanagement believes are reasonable. These statements and assumptions are necessarily subject to various risks and uncertainties, the realization orresolution of which may be outside of management's control.
